STATE OF MICHIGAN

                             COURT OF APPEALS



SHANNON OEHMKE,                                                     UNPUBLISHED
                                                                    March 17, 2016
               Plaintiff-Appellant,

v                                                                   No. 325512
                                                                    Kalamazoo Circuit Court
CITIZENS INSURANCE COMPANY OF                                       LC No. 2013-000341-NF
AMERICA, RYAN UNRUE, TARA BEDARD,
DAWN MARELEN KOZIOL, TERESA
WALKER, WESTFIELD INSURANCE
COMPANY, and AUTO OWNERS INSURANCE
COMPANY,

               Defendants,
and

JAMES ROBERT WALKER,

               Defendant-Appellee.


Before: O’CONNELL, P.J., and MARKEY and MURRAY, JJ.

PER CURIAM.

        This appeal primarily concerns whether the trial court erred by granting defendant James
Robert Walker’s motion for summary disposition ruling that plaintiff had not produced sufficient
evidence to raise a question of fact that plaintiff suffered a threshold injury under the no-fault
act, MCL 500.3101 et seq. At issue is whether plaintiff suffered an injury in an automobile
accident on November 4, 2012 that resulted in a serious impairment of body function, MCL
500.3135(1), which would allow her third-party tort claim to proceed against Walker. Plaintiff’s
theory of the case was that the auto accident at issue aggravated injuries that she had suffered in
a prior automobile accident on July 23, 2010. We affirm.

        This Court reviews de novo the trial court’s grant or denial of a motion for summary
disposition. Maiden v Rozwood, 461 Mich. 109, 118; 597 NW2d 817 (1999). A party moving
for summary disposition under MCR 2.116(C)(10), which tests the factual sufficiency of a claim,
must specifically identify the undisputed factual issues, MCR 2.116(G)(4), and support its
position with affidavits, depositions, admissions, or documentary evidence, MCR
2.116(G)(3)(b). See Maiden, 461 Mich. at 120. If the moving party carries its initial burden, the

                                                -1-
party opposing the motion must then demonstrate a disputed material fact question exists by
submitting evidence, “the content or substance would be admissible as evidence to establish or
deny the grounds stated in the motion.” MCR 2.116(G)(6); See Maiden, 461 Mich. at 120-121.
When considering a motion under MCR 2.116(C)(10), a court must view the proffered evidence
in the light most favorable to the party opposing the motion. Corley v Detroit Bd of Ed, 470
Mich. 274, 278; 681 NW2d 342 (2004). A trial court properly grants the motion when the
proffered evidence fails to establish any genuine issue of material fact and the moving party is
entitled to judgment as a matter of law. West v Gen Motors Corp, 469 Mich. 177, 183; 665
NW2d 468 (2003). “A genuine issue of material fact exists when the record, giving the benefit
of reasonable doubt to the opposing party, leaves open an issue upon which reasonable minds
might differ.” Id.

       When a party files a motion for summary disposition, a trial court may instead grant
summary disposition to the opposing party under MCR 2.116(I)(2) if it determines that the
opposing party, rather than the moving party, is entitled to judgment. Jaguar Trading Ltd
Partnership v Presler, 289 Mich. App. 319, 322; 808 NW2d 495 (2010).

        We conclude that the trial court correctly ruled that the letters of plaintiff’s doctors were
inadmissible hearsay and that they did not establish a genuine issue of a material fact,
specifically, whether, as a result of the accident in question, plaintiff suffered a “serious
impairment of body function,” MCL 500.3135(1), which would permit plaintiff’s third-party tort
claim against defendant to proceed. Further, the trial court correctly ruled that plaintiff’s
affidavit did not establish a question of fact that the second accident caused an objectively
manifested impairment of an important body function that affected plaintiff’s general ability to
lead her normal life. MCL 500.3135(5); McCormick v Carrier, 487 Mich. 180, 189-190; 795
NW2d 517 (2010). The trial court therefore properly granted defendant’s motion for summary
disposition, MCR 2.116(C)(10), and denied plaintiff’s counter motion for summary disposition
under MCR 2.116(I).

        Under the no-fault act, tort liability for non-economic loss arising out of the ownership,
maintenance, or use of a motor vehicle is limited to circumstances, pertinent in this case, when a
person has sustained a “threshold” injury. MCL 500.3135(1), (3)(b); McCormick, 487 Mich. at
189-190. “A person remains subject to tort liability for noneconomic loss caused by his or her
ownership, maintenance, or use of a motor vehicle only if the injured person has suffered death,
serious impairment of body function, or permanent serious disfigurement.” MCL 500.3135(1).
The no-fault act further defines “serious impairment of body function,” as “an objectively
manifested impairment of an important body function that affects the person’s general ability to
lead his or her normal life.” MCL 500.3135(5). The aggravation of a preexisting condition, as
plaintiff alleges here, may constitute a threshold injury where it accelerates or triggers a “serious
impairment of body function.” Id.; Fisher v Blankenship, 286 Mich. App. 54, 63; 777 NW2d 469
(2009), citing Wilkinson v Lee, 463 Mich. 388, 394-395; 617 NW2d 305 (2000) (“A tortfeasor
takes a victim as the tortfeasor finds the victim and will be held responsible for the full extent of
the injury, even though a latent susceptibility of the victim renders the injury far more serious
than reasonably could have been anticipated.”).

       For a trial court to determine as a question of law whether a plaintiff has suffered a
threshold injury, one of two situations must exist. McCormick, 487 Mich. at 192-193.

                                                -2-
Specifically, a trial court may determine as a matter of law whether a “person has suffered
serious impairment of body function,” when the court first finds either “(i) [t]here is no factual
dispute concerning the nature and extent of the person’s injuries[,]” or “(ii) [t]here is a factual
dispute concerning the nature and extent of the person’s injuries, but the dispute is not material
to the determination whether the person has suffered a serious impairment of body function . . ..”
MCL 500.3135(2)(a). Thus, on a motion for summary disposition concerning a threshold injury,
a trial court must first “determine whether there is a factual dispute regarding the nature and the
extent of the person’s injuries, and, if so, whether the dispute is material to determining whether
the serious impairment of body function threshold is met.” McCormick, 487 Mich. at 215.

        In this case, the parties clearly disputed the nature and extent of the injuries plaintiff
received in the second accident at issue. Defendant contended plaintiff suffered no new injuries
and plaintiff asserted that the injuries she had received in the first accident were aggravated by
the second accident. Because of this dispute, the trial court denied defendant’s argument for
summary disposition that plaintiff could not prove the second accident caused her injuries.
Nevertheless, the parties agreed that the trial court could determine, as matter of law, whether
plaintiff sustained a threshold injury. The trial court implicitly and explicitly determined that
any factual dispute in the case was not “material to the determination whether the person has
suffered a serious impairment of body function . . . .” MCL 500.3135(2)(a)(ii). Thus, the trial
court properly determined whether plaintiff had produced sufficient evidence to create a question
of fact whether the second accident caused a threshold injury, i.e., a serious impairment of a
body function. Id.; McCormick, 487 Mich. at 215.

       To establish a “serious impairment of body function,” a plaintiff mush present evidence
of “an objectively manifested impairment of an important body function that affects the person’s
general ability to lead his or her normal life.” MCL 500.3135(5). Our Supreme Court
summarized the three statutory elements of a “serious impairment of body function” as follows:

       (1) an objectively manifested impairment (observable or perceivable from actual
       symptoms or conditions) (2) of an important body function (a body function of
       value, significance, or consequence to the injured person) that (3) affects the
       person’s general ability to lead his or her normal life (influences some of the
       plaintiff’s capacity to live in his or her normal manner of living). [McCormick,
487 Mich. at 215.]

        The third element, “affects the person’s ability to lead his or her normal life,” means “to
have an influence on some of the person’s capacity to live in his or her normal manner of living.”
McCormick, 487 Mich. at 202. This is a subjective, fact-specific inquiry determined on a case-
by-case basis. Id. “Determining the effect or influence that the impairment has had on a
plaintiff’s ability to lead a normal life necessarily requires a comparison of the plaintiff’s life
before and after the accident.” Id. Although the trial court mentioned the dearth of evidence
regarding the effect of the second accident on plaintiff’s life, it does not appear that this element
is the basis of the court’s ruling. Rather, the trial court focused on the first element of a “serious
impairment of body function,” whether plaintiff presented evidence of “an objectively
manifested impairment.” MCL 500.3135(5).



                                                 -3-
        The requirement that impairment be “objectively manifested” means that the impairment
must be “evidenced by actual symptoms or conditions that someone other than the injured person
would observe or perceive as impairing a body function.” McCormick, 487 Mich. at 196. “In
other words, an ‘objectively manifested’ impairment is commonly understood as one observable
or perceivable from actual symptoms or conditions.” Id. A plaintiff must introduce evidence
demonstrating a physical basis for subjective complaints of pain and suffering, which generally
will require medical testimony. Id. at 198. Consequently, plaintiff’s subjective assessment that
her headaches were worse after the second accident does not establish an “objectively manifested
impairment” as clarified by our Supreme Court in McCormick, 487 Mich. at 195-198.

        Similarly, the trial court correctly ruled that plaintiff could not establish an “objectively
manifested” impairment through her own affidavit. Id. In her affidavit, plaintiff stated that she
suffered from impairments of her “brain, my arms and legs, my ability to think and function.”
But with respect to whether her impairments were caused by the second accident, plaintiff states
in her affidavit that she relied on what her doctors told her. For instance, plaintiff says, “My
doctors have stated that the accident on November 4, 2014 [sic-2012] had worsened and
exacerbated my symptoms and problems and that was readily apparent following this crash.” A
party’s “representations in [an] affidavit regarding another person’s observations do not establish
a factual question because they are inadmissible hearsay.” Pitsch v ESE Michigan, Inc, 233
Mich. App. 578, 598; 593 NW2d 565 (1999). Plaintiff’s affidavit did not present admissible
evidence of “actual symptoms or conditions that someone other than the injured person would
observe or perceive as impairing a body function.” McCormick, 487 Mich. at 196.

        The trial court also properly ruled that the unsworn “to whom it may concern” letters of
two of plaintiff’s doctors did not establish a question of fact pertinent to defendant’s motion for
summary disposition. Dr. Wade Cooper stated in an unsworn letter that plaintiff “suffered a
second motor vehicle accident exacerbating/worsening her symptoms.” Dr. Eric Adelman wrote
in his letter that the “subsequent accident in November 2012 dramatically worsened [plaintiff’s]
symptoms.” MCR 2.116(G)(6) provides: “Affidavits, depositions, admissions, and documentary
evidence offered in support of or in opposition to a motion based on subrule (C)(1)-(7) or (10)
shall only be considered to the extent that the content or substance would be admissible as
evidence . . . .” “By presenting inadmissible hearsay evidence, a nonmoving party is actually
promising to create an issue for trial where the promise is incapable of being fulfilled.” Maiden,
461 Mich. at 123 n 5. As stated in Liparoto Constr Inc v Gen Shale Brick, Inc, 284 Mich. App. 25,
33; 772 NW2d 801 (2009), “unsworn statements . . . are not sufficient to create a genuine issue
of material fact to oppose summary disposition under MCR 2.116(C)(10).” “Opinions,
conclusionary denials, unsworn averments, and inadmissible hearsay do not satisfy the court
rule; disputed fact (or the lack of it) must be established by admissible evidence.” SSC Assoc Ltd
Partnership v Gen Retirement Sys of Detroit, 192 Mich. App. 360, 364; 480 NW2d 275 (1991).
Hearsay is generally not enough to defeat a properly supported motion for summary disposition
under MCR 2.116(C)(10). “[A]n adverse party may not rest upon the mere allegations or denials
of his or her pleading, but must, by affidavits or as otherwise provided in this rule, set forth
specific facts showing that there is a genuine issue for trial.” MCR 2.116(G)(4).

       Plaintiff’s argument that the trial court erred in not considering the doctors’ letters
because they would be admissible evidence under various exceptions to the rule against hearsay
is unpersuasive. First, plaintiff cites no legal authority that the doctors’ letters, apparently

                                                -4-
written for the purpose of litigation, are admissible under any exception to the rule against
hearsay. See MRE 802: “Hearsay is not admissible except as provided by these rules.”
Plaintiff’s failure to cite legal authority for her position results in its abandonment on appeal.
See Spires v Bergman, 276 Mich. App. 432, 444; 741 NW2d 523 (2007); Prince v MacDonald,
237 Mich. App. 186, 197; 602 NW2d 834 (1999).

        Plaintiff’s argument that the doctors’ letters are admissible under MRE 803(4), the
hearsay exception for “statements made for purposes of medical treatment or medical diagnosis
in connection with treatment,” is without merit. The plain terms of this hearsay exception
permits the admission of hearsay statements “describing medical history, or past or present
symptoms, pain, or sensations, or the inception or general character of the cause or external
source thereof insofar as reasonably necessary to such diagnosis and treatment.” (Emphasis
added). This exception’s focus is on statements made by the person seeking treatment or by that
person’s caretaker, such as a parent, to a health care provider for the purpose of treatment or
diagnosis. See People v Yost, 278 Mich. App. 341, 362 n 2; 749 NW2d 753 (2008). Here, the
doctors’ letters are not statements of a person seeking treatment and are not reasonably necessary
to the diagnosis and treatment of plaintiff. As such, the doctors’ letters are not admissible under
MRE 803(4). See People v Huyser, 221 Mich. App. 293, 295 n 1; 561 NW2d 481 (1996), citing
Slayton v Michigan Host, Inc, 144 Mich. App. 535, 553, n 8; 376 NW2d 664 (1985).

       Similarly, the doctors’ letters do not fit within the plain meaning of MRE 803(6) of a

       memorandum, report, record, or data compilation, in any form, of acts,
       transactions, occurrences, events, conditions, opinions, or diagnoses, made at or
       near the time by, or from information transmitted by, a person with knowledge, if
       kept in the course of a regularly conducted business activity, and if it was the
       regular practice of that business activity to make the memorandum, report, record,
       or data compilation . . . . [Emphasis added.]

As noted already, the letter reports of the doctors were not contemporaneously recorded
documentation kept in the regular course of business but rather reports prepared for purposes of
litigation. “In general, a record ‘prepared for the purpose of litigation’ lacks the trustworthiness
that is the hallmark of a document properly admitted pursuant to MRE 803(6).” Huyser, 221
Mich. App. at 297, citing 29A Am Jur 2d, Evidence, § 1313, pp 720-721.

       For the same reasons, the doctors’ letters do not have “equivalent circumstantial
guarantees of trustworthiness” to permit their admission in evidence under the catch-all hearsay
exception. See MRE 803(24) (availability of declarant immaterial); MRE 804(7) (declarant
unavailable).1 Indeed, plaintiff presents no argument whatsoever regarding “circumstantial
guarantees of trustworthiness.” As such, this argument is abandoned. Spires, 276 Mich. App. at
444; Prince, 237 Mich. App. at 197.



1
 Plaintiff incorrectly cites MRE 803(7) rather than MRE 803(24). There is no indication the
doctors were “unavailable” so that MRE 804(7) is totally irrelevant.


                                                -5-
        Although the arguments that her doctors’ letters are admissible in evidence have no merit,
plaintiff fails to argue that the trial court could nevertheless have considered the letters because
the substance of their content could have, presumably, been admitted in evidence if the doctors
had been under oath and properly qualified as expert witnesses. MCR 2.116(G)(6) permits
“documentary evidence offered in support of or in opposition to a motion based on [MCR
2.116(C)(10)] . . . to the extent that the content or substance would be admissible as evidence.”
Thus, documentary evidence submitted in support of or opposition to a C-10 motion need not
necessarily be in admissible form provided its substance could be admitted in evidence at trial.
See Barnard Mfg Co, Inc v Gates Performance Engineering, Inc, 285 Mich. App. 362, 373; 775
NW2d 618 (2009). In the end, however, this argument does not assist plaintiff. To be
admissible, the opinion of a qualified expert must be “based on sufficient facts or data,” MRE
702, and the “facts or data in the particular case upon which an expert bases an opinion or
inference shall be in evidence.” MRE 703. Here, the doctors’ letters do not contain any facts
that could establish an “objectively manifested” impairment, i.e., testimony of “actual symptoms
or conditions that someone other than the injured person would observe or perceive as impairing
a body function.” McCormick, 487 Mich. at 196. The letters do not even contain a promise that
the doctors could testify to a physical basis for plaintiff’s subjective complaints of pain as result
of the second accident. Id. at 198. And, a mere promise is insufficient to create a material
question of fact in opposition to a properly supported motion for summary disposition. Maiden,
461 Mich. at 121, 123 n 5.

        Consequently, the trial court properly granted defendant’s motion for summary
disposition, MCR 2.116(C)(10), because plaintiff did not create a material question of fact that as
a result of the second accident she suffered a “serious impairment of body function,” MCL
500.3135(1), by presenting evidence, the substance of which would be admissible, of “an
objectively manifested impairment of an important body function . . . .” MCL 500.3135(5);
McCormick, 487 Mich. at 195-198. For the same reasons, the trial court properly denied
plaintiff’s motion for summary disposition under MCR 2.116(I).

       Plaintiff also asserts several other issues on appeal asserting procedural error occurred in
hearing defendant’s motion for summary disposition and that the trial court abused its discretion
in making certain rulings regarding discovery. None of these issues has merit. Further, even if
procedural error occurred or the trial court abused its discretion regarding discovery, the error
was harmless and relief is not warranted. Chastain v General Motors Corp, 467 Mich. 888, 654
NW2d 326 (2002); MCR 2.613(A).

       Plaintiff has failed to demonstrate that the trial court’s decision to hear the parties’
motions for summary disposition contrary to the time limits of the scheduling order was outside
the range of principled outcomes. Maldonado v Ford Motor Co, 476 Mich. 372, 388; 719 NW2d
809 (2006); Kemerko Clawson, LLC v RXIV Inc, 269 Mich. App. 347, 349; 711 NW2d 801
(2005). A trial court has inherent authority to control its own docket. Maldonado, 476 Mich. at
376 (“trial courts possess the inherent authority . . . to manage their own affairs so as to achieve
the orderly and expeditious disposition of cases”); see also Brenner v Kolk, 226 Mich. App. 149,
159 n 5; 573 NW2d 65 (1997).

       “This Court reviews for an abuse of discretion a trial court’s ruling on a motion to compel
discovery.” Bronson Methodist Hosp v Home-Owners Ins Co, 295 Mich. App. 431, 440; 814

                                                -6-
NW2d 670 (2012). The trial court abuses its discretion when the court’s decision results in an
outcome falling outside the range of principled outcomes. Jilek v Stockson (On Remand), 297
Mich. App. 663, 665; 825 NW2d 358 (2012).

        This Court reviews any factual findings necessary to the trial court’s discovery ruling for
clear error. Hardrick v Auto Club Ins Ass’n, 294 Mich. App. 651, 660; 819 NW2d 28 (2011);
MCR 2.613(C). A trial court finding is clearly erroneous when this Court is left with a definite
and firm conviction that a mistake has been made. Hardrick, 294 Mich. App. at 660.

        The trial court on hearing plaintiff’s motion to compel discovery from defendant Walker
ruled that defendant had substantially complied with plaintiff’s requests for discovery. Plaintiff
on appeal has not demonstrated that this ruling, essentially a factual determination, was clearly
erroneous. Id.; MCR 2.613(C). Consequently, plaintiff has failed to demonstrate that the trial
court’s ruling on the motion to compel discovery was outside the range of principled outcomes.
Jilek, 297 Mich. App. at 665.

       We affirm. Defendant, as the prevailing party, may tax costs pursuant to MCR 7.219.

                                                            /s/ Peter D. O'Connell
                                                            /s/ Jane E. Markey
                                                            /s/ Christopher M. Murray




                                                -7-